*107The opinion of the court was delivered by
Miller, J.
The defendant was arrested and fined for violating an ordinance of the council of the city, prohibiting the stabling of more than two horses without the council’s permission. It was this permissive feature in this ordinance that in the view of this court brought a similar ordinance in respect to stabling cows in conflict with the Fourteenth Amendment of the Constitution of the United States. State vs. Mahner et als., 43 An. 496; State vs. Dulaney, 43 An. 500; Yick Wo vs. Hopkins, 118 U. S. 356. On the grounds announced in those opinions we hold the ordinance involved here to b© void.
It is therefore ordered, adjudged and decreed that the judgment of the Recorder’s Court, imposing the fine, be avoided and reversed, with costs.